Citation Nr: 0001283	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-10 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 10 percent for an 
initial award for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from July 1964 until his 
retirement from service in January 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office.  In a December 1997 
rating decision the RO granted service connection for post-
traumatic stress disorder, for which a 10 percent rating 
evaluation was assigned.  The record reflects that a notice 
of disagreement with this rating determination was filed in 
April 1998.  A statement of the case was issued in May 1998.  
The appellant thereafter filed his substantive appeal in this 
matter in June 1998.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's post traumatic stress disorder is 
currently manifested by depression, anxiety, flashbacks, 
intrusive thoughts, sleep difficulties, nightmares, and is 
productive of no more than mild or transient symptoms of 
social and industrial impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post 
traumatic stress disorder have not been met. 38 U.S.C.A. § 
1155 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has finds that the appellant's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 in that his 
claim is plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This finding is based upon 
the evidentiary assertions by the appellant, and medical 
evidence of record documenting treatment for the claimed 
disability.  Drosky v. Brown, 10 Vet. App. 251, 254 (1997) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629 (1992); King 
v. Brown, 5 Vet. App. 19 (1993).  Once it has been determined 
that a claim is well grounded, as here, VA has a statutory 
duty to assist the appellant in the development of evidence 
pertinent to that claim.  38 U.S.C.A. § 5107.  The Board is 
satisfied that all procurable data has been assembled for 
appellate review, and that the duty to assist as mandated by 
38 U.S.C.A. § 5107 has been met.  See Hayre v. West, No. 98- 
7046 (Fed. Cir. Aug. 16. 1999).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical 
examinations are accurately and fully described emphasizing 
limitation of activity imposed by the disabling condition.  
38 C.F.R. 
§ 4.1.  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2.

As noted above, service connection was established for post-
traumatic stress disorder in a December 1997 rating decision 
with a 10 percent evaluation effective from May 21, 1997, the 
date of the claim.  As the appellant takes issue with the 
initial rating assigned following a grant of service 
connection, the Board must evaluate the relevant evidence 
since military service.  In doing so, separate ratings may 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).


Factual Background

A review of the service medical records disclosed a September 
1982 clinical report that indicated that the appellant had 
been under care in the mental health clinic since February 
1982 for anxiety and depression.  It was noted that the 
appellant had "responded quite well to psychotherapy and 
tricyclic antidepressant therapy."  It was further noted 
that the appellant was presently on medication.  With respect 
to the appellant's evaluation for commissioned status, the 
examiner indicated that the appellant's "job performance had 
been outstanding, and noted that there was no impairment in 
his thinking or judgment."

The appellant underwent his separation examination in 
November 1984.  The medical examination report indicated that 
the appellant reported a history of depression or worry.  The 
examiner noted that the appellant was treated for depression, 
and anxiety.  The appellant was evaluated without any 
psychiatric defect on examination.  There was no diagnostic 
impression of a psychiatric disorder noted.  

In conjunction with an earlier claim for benefits, the 
appellant underwent VA examination in May 1985.  The 
appellant reported no significant mental or emotional 
problems during service, to include the six month period in 
which the appellant served as a munitions supervisor while 
stationed in Vietnam.  The appellant reported that he was 
mentally and emotionally without problems, until three years 
earlier when he served as a recruiting officer.  At that 
time, he experienced a sudden onset of significant depression 
accompanied by some anxiety.  He was treated with anti-
depressant medication, and seen on an outpatient basis once 
monthly for medication checks.  He received no significant 
psychotherapy during this period.  The appellant reported 
improvement with use of medication, and that medication was 
thereafter discontinued.  He indicated that he had not 
experienced any recurrence of any significant depression or 
anxiety since that time, and believed that he had been 
restored to his previous mental and emotional state.  The 
appellant did report that he noticed a recent intolerance to 
things going wrong, tendency to overreact, and tendency to be 
more of a perfectionist over the past six to eight months.  
It was noted that the appellant was presently a college 
student, and expected to receive his degree within the next 
six to nine months, following completion of his remaining 
credits.  It was also noted that the appellant was married 
with children, enjoyed socializing, and occupied himself with 
activities in and around the home. 

On examination, the appellant was evaluated as alert and 
oriented, and appeared his stated age.  His mood was one of 
pleasant cooperation.  His affect was appropriate to his 
mood.  There was no evidence of psychosis, thought disorder, 
hallucination, illusion or delusion on examination.  The 
examiner further noted that there was no evidence of 
significant depression, anxiety, or other neurosis present.  
There was also no evidence of significant personality 
disorder.  The appellant's insight was good, and his judgment 
was intact.  In his assessment, the examiner noted that the 
appellant provided a history of sudden onset dysthymic 
disorder during service that was successfully treated with 
anti-depressant medication.  It was noted that the appellant 
has been off medication for approximately two years without 
recurrence of his symptoms.  It was the examiner's opinion 
that the appellant was at that time asymptomatic of any 
significant depressive or anxiety related illness.

A January 1995 clinical report indicated that the appellant 
was referred for consultation with a social worker, following 
clinical evaluation of elevated liver enzyme levels.  During 
the consultation, detoxification options were discussed, but 
the appellant reportedly declined treatment at that time.  He 
apparently agreed to attend Alcoholics Anonymous (AA) 
meetings, and to contact the VA counselor if he was unable to 
abstain from alcohol use.

In May 1997, a claim for service connection for post-
traumatic stress disorder (PTSD) was filed on behalf of the 
appellant by his service representative.  It was noted that 
the appellant maintained that his current psychiatric 
symptomatology was attributable to stressors associated with 
incidents that occurred during his 20 year military career 
and, in particular, events that occurred while he was 
stationed in Vietnam.  It was noted that the appellant had 
been seen by VA counselors.

By letter dated in June 1997, the RO requested the appellant 
to provide information concerning his stressful events of 
service. 

In his reply, dated in June 1997, the appellant reported that 
a close friend of his was lost at sea.  He reported that he 
was selected to replace this friend, who was among that 
ship's "key personnel."  The appellant reported that he was 
nervous because of his fear of the water, and the sensitive 
nature of the circumstances surrounding this assignment.  The 
appellant also provided a copy of a news article, which 
documented the appellant's efforts in attempting to save an 
enlisted man who had fallen overboard despite his own 
injuries, and of his receipt of a medal for heroism in 
recognition of his rescue attempt. 

VA outpatient reports document intermittent individual 
consultation with VA social worker from December 1996 to June 
1997.  During these sessions, the appellant discussed his 
friend, who was lost at sea, and his feelings of guilt 
associated with this incident.  In that context, the 
appellant noted that he "advised his friend on the choice he 
made to be on that ship."  The appellant also reported that 
he had been involved in a similar accident, attempting to 
save an enlisted man who went overboard.  He reported that he 
used to have nightmares about the incident, and wanted to 
talk with others about the "trauma from service," but noted 
that no one seemed to care.  These reports show that the 
appellant was evaluated with PTSD, depression, and alcohol 
abuse.

In a January 1997 assessment, the counselor indicated that 
the appellant appeared to be in great pain from losses he'd 
experienced.  It was noted that the appellant reported 
feeling lost and distanced from his culture, and that he was 
making efforts to regain a sense of culture.  The appellant 
was noted to continue to drink alcohol, but that his drinking 
had decreased.  The appellant reportedly drank to self-
medicate.  The counselor noted that the appellant appeared to 
be motivated to treatment.  By June 1997, the appellant 
reported feeling frustrated and stressed due to his low back 
condition and current treatment plan.  He also reported some 
anxiety due to his son's scheduled trip to the lake, which 
triggered the appellant's thoughts of his own near drowning 
experience, and the drowning of his friend.  It was noted 
that the appellant had been experiencing numerous stressors, 
to include chronic pain, being a newlywed, and recent contact 
with his illegitimate adult son.  The appellant reported a 
failing sense of motivation.  The appellant reportedly lacked 
18 credits toward his degree.  The appellant reported feeling 
irritable and frustrated due to his refraining from drinking.

The appellant underwent VA PTSD examination in July 1997.  
The medical examination report indicated that the appellant 
was under treatment for alcohol dependence and PTSD symptoms 
at the mental health clinic.  The report noted that the 
appellant had previously received psychiatric treatment.  In 
that context, it was noted that the appellant was seen during 
service in 1970 for stress related to an accident at sea.  It 
was noted that the appellant responded well to medication.  
The appellant reportedly committed himself to the hospital 
for evaluation following his divorce.  He indicated that this 
admission dealt only with issues of his divorce.  The 
appellant was next referred to a social worker and the VA 
substance abuse treatment program in 1995, after which he 
began his current outpatient treatment.  It was noted that 
the appellant entered military service shortly after his 
eighteenth birthday, and served in Vietnam in 1971.  
Following his release from service, the appellant joined the 
police force.  The appellant reported that his "job has gone 
well since then."  He denied any occupational problems.  He 
divorced his first wife in 1990, and obtained custody of his 
son.  It was noted that the appellant has two adult 
daughters.  The appellant had remarried two months earlier, 
and was noted to reside with his new wife and son. 

The appellant reported subjective complaints of very poor 
sleep, night sweats, frequent nightmares, flashbacks, and 
intrusive thoughts about past traumatic events.  Relative to 
these symptoms, the appellant reported that he experiences 
these symptoms on a regular basis.  He reported that his 
symptoms were of such severity as to "greatly disturb his 
mood and ability to be around people, but they do not impair 
his vocational performance."  He reported no significant 
remissions of any period of time.  The examiner indicated 
that the appellant had lost no time from work because of his 
symptoms, but noted that he often needs to be by himself and 
becomes tearful.  The appellant reported that he avoided 
water and watercraft.  He indicated that his sons enjoy 
spending time at the lake, which causes the appellant much 
anxiety and distress.  The appellant noted that he often goes 
off by himself, where no one can hear him, and weeps.  He 
reported feeling that he is going crazy at times, and 
sometimes hears someone calling to him.

During the interview, the appellant was oriented in all 
spheres.  His personal hygiene was noted to be normal.  His 
appetite, and interest and pleasure were noted to be intact.  
The appellant reported that he enjoyed riding horses, 
running, working out, and dancing.  The examiner noted that 
the appellant's concentration was intact.  The appellant's 
work performance was noted to be good.  The appellant 
acknowledged that he drank two to three six packs per week.  
It was noted that he was not attending any substance abuse 
treatment program, and reported that he was unable to do so 
because of his job.  The appellant exhibited no impairment of 
thought processes or communication.  There was no evidence of 
delusion, hallucination, or inappropriate behavior.  He 
denied suicidal or homicidal ideation.  His long and short 
term memory were intact.  His mood was depressed, and his 
affect was constricted and intense.  The examiner noted that 
the appellant frequently became tearful during the interview.  

In his assessment, the examiner indicated that the appellant 
was exposed to a traumatic event, which involved threatened 
death to himself and others, due to his own accident and his 
friend's death.  The examiner noted that the appellant was 
re-experiencing the traumas by both recurrent and intrusive 
recollections, nightmares, and flashbacks.  It was noted that 
the appellant avoids stimuli associated with his trauma.  It 
was further noted that the appellant described symptoms of 
increased arousal and, particularly, difficulty sleeping, 
which were noted to have existed since 1978 and reportedly 
caused clinically significant distress and impairment in the 
appellant's social and intrapsychic functioning.  

In his assessment, the examiner further noted that:

The [appellant] describes a long and intense 
history of post-traumatic stress disorder 
symptoms associated with heavy alcohol use.  
His current presentation is not consistent 
with either the evaluation by the 
psychiatrist [in service], nor with the 
report of the [appellant's] own description 
of his symptoms during first psychiatric 
evaluation by the VA in 1985.  There appears 
to be no reason to doubt the existence of the 
traumatic events, but the symptoms which he 
currently describes seem to be a recent 
phenomenon and the veracity of his report is 
called into question by the discordance 
between the symptoms and history which he 
describes currently and that which was 
described in 1985.  In other words, he denied 
all the complaints at the former time.  The 
heavy alcohol use to which he admits and 
which is evident by his elevated liver 
enzymes during periods of heavy drinking may 
play a large role in his current distress.  
As there is no objective way to evaluate the 
presence or absence of [his] subjective 
symptoms of PTSD, one is forced to render an 
opinion based on the [appellant's] current 
description of his symptoms.  At best, one 
might conclude that he is suffering from 
delayed onset PTSD symptoms, even if he had 
been symptom-free for the past dew decades.

The diagnostic impression was PTSD, chronic, with delayed 
onset, mild, causing subjective distress but not objective 
impairment in social or vocational functioning, and alcohol 
dependence, partial sustained remission (Axis I).  The 
examiner noted that there were no current stressors.  A 
Global Assessment of Functioning (GAF) score of 70 was noted.  

By rating action, dated in December 1997, service connection 
for PTSD was granted.  A 10 percent rating evaluation was 
assigned for this disability under Diagnostic Code 9411, 
effective May 21, 1997.

In correspondence, dated in April 1998, the appellant 
indicated that the events of service were devastating.  He 
indicated that he continues to experience these events and, 
on occasion, feels as though they just happened.  The 
appellant reported that he was unable to complete course work 
toward his degree because of his psychological symptoms.  He 
also noted that his first marriage suffered and ended in 
divorce as a result of his PTSD condition.  He credited his 
children with providing him with support, and noted that he 
remained particularly close to them.  However, the appellant 
indicated that he was fearful of developing friendships with 
others for fear of losing them.  The appellant indicated that 
he has continued to work, but does so out of necessity.  He 
noted his belief that he would never receive a promotion.  It 
was the appellant's contention that he continued to be 
greatly affected by the events in service, and that his PTSD 
symptoms were quite severe.  


Analysis

The severity of a PTSD is ascertained, for VA rating 
purposes, by application of the criteria set forth in 
Diagnostic Code 9411 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  The Board notes that the 
regulations governing the assessment of PTSD were revised on 
November 7, 1996, and where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, as the appellant's 
claim was filed in May 1997, regulations in effect prior to 
November 7, 1996 are not material to his claim. 

Under the revised criteria of Diagnostic Code 9411, a 10 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or where the symptoms are controlled by 
continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.

The Board notes that the appellant contends that he 
experiences symptoms of depressed mood, anxiety, 
suspiciousness, with chronic sleep disturbance and mild 
memory loss resulting in social and industrial incapacity.

In this case, the evidence establishes that the appellant's 
condition is primarily manifested by a reexperiencing of the 
drowning and near-drowning trauma during service.  The 
appellant experiences intrusive thoughts, flashbacks, 
nightmares, and avoids stimuli related to water.  The 
appellant has described subjective symptoms of distress which 
impact upon his social and industrial capabilities.  However, 
on VA examination, in 1997, the examiner found no objective 
evidence of impairment in social and vocational functioning.  
In this regard, the examiner found the appellant's PTSD 
condition to be manifested by no more than mild 
symptomatology.  His first marriage ended in divorce after 25 
years; and, the appellant has recently remarried.  While he 
attributed the failure of his first marriage to his 
psychiatric symptomatology, he acknowledged that matters 
related only to his divorce were discussed in the context of 
his treatment proximate to his 1992 divorce.  The evidence 
further demonstrates that the appellant maintains a close 
relationship with his children, and has re-established 
contact with an adult son.  Moreover, the appellant has not 
indicated that his present marital relationship has been 
affected by his PTSD symptoms.  The appellant has also 
described his involvement in several social activities such 
as riding horses, running, dancing, and working out.  

The appellant has indicated that he secured employment as a 
police officer following his release from service, and that 
he has continued to work in that capacity since that time.  
The appellant has denied any occupational problems during the 
tenure of his career.  He has noted a belief that he would 
not be promoted, but has not specifically addressed the 
reasons for this belief.  At most, the appellant has noted 
that he works out of necessity.  The appellant has further 
indicated that he was unable to concentrate and, thus, did 
not complete the remaining credit hours toward his degree.  
While the appellant has not provided the approximate date 
when he discontinued his schooling, the record shows that the 
appellant enrolled in school in approximately 1985.  
Psychiatric evaluation conducted proximate to this period 
showed no objective clinical evidence of psychiatric 
impairment.  In fact, the appellant reported that he had not 
experienced any symptoms of depression or anxiety, and noted 
that he had been restored to his previous mental and 
emotional state.  It was the examiner's finding that the 
appellant was asymptomatic.  

Following a thorough and considered review of the assembled 
evidence, the Board finds that the criteria for a rating in 
excess of the assigned 10 percent is not demonstrated in this 
case.  While the appellant continues to be affected by 
stimuli related to the traumatic experiences, his PTSD 
condition has not been shown to be productive of more than 
mild or transient symptoms.  However, the totality of his 
symptoms have not been shown, by the evidence of record, to 
result in decreased work efficiency, and intermittent periods 
of inability to perform occupational tasks as would be 
required for a higher rating evaluation.  Consequently, it is 
the opinion of the Board that the criteria for a higher 
rating evaluation is not shown. 

The current medical evidence, as previously discussed, does 
not reflect that the degree of impairment resulting from PTSD 
more nearly approximates the criteria required for the next 
higher evaluation pursuant to 38 C.F.R. § 4.7.  As the clear 
weight of the more probative evidence is against the claim, 
the benefit of the doubt doctrine is not for application.


ORDER

A rating in excess of 10 percent for post-traumatic stress 
disorder is denied.



		
	Deborah W.  Singleton
	Member, Board of Veterans' Appeals



 

